DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Invention II Claims 20-23 in the reply filed on June 2, 2022 is acknowledged.
	Claims 1-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Applicant provided new Claims 24-29 to provide dependent claims directed to the elected Group II for a method.

Claim Objections
Claim 22 objected to because of the following informalities:  Under element (e0 third line there is the grammatical error (underlined): “...the at least one predetermined location the component...”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 20, 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US 6,257,866) in view of Wojewnik (US 6,032,357) both references from IDS dated January 13, 2021. 
Regarding Claim 20, Fritz discloses a method of forming a thermoformed object  (abs, sheet of thermoformable plastic material) by draping it over a mold by force of air pressure to form a molded part on cooling (claim 10), comprising the steps of: 
(a) registering a plastic sheet, (Fig. 9 Steps A and B; Col. 1 lines 17-19; lines 58-61)
(b) defining at least one predetermined location in an X-Y plane corresponding to that least one sheet mounted component relative to a first platen in said step of registering ( Fig. 1 Col. 2 lines 65-67 Col. 4 lines 10-15 mold – 14 registration pins – 40l Col. 3 lines 13-15 upper platen – 16 includes recesses or cavities – 42 for receiving registration pins – 40 when the upper platen is lowered upon the lower platen...)
(c) aligning the location on the sheet  (Col. 3 line 65- Col. 4 line 5 where downward force stabilizes sheet to preclude any movement not inhibited by registration pins and seals cavity) over at least one recess formed in the form core (Fig. 1 Col 2 line 65 – Col. 3 line 3)
(d) providing an air gap (Fig. 1, Col. 2  line 67 – Col. 3 line 3 cavity – 20; source – 22 of air or gas ...is in fluid communication with cavity – 20) the air gap as between the form core and sheet at the location (Col. 6 lines 13-16 low pressure environment on lower surface of the heating plate forces sheet downwardly toward the mold) 
(e) heating a platen over the sheet to at least a glass deformation temperature of the plastic sheet (Col. 4 line 66-Col. 5 line 4); 
(g) forcing at least portions of the plastic sheet up and against the platen, so the plastic sheet is into contact with the heated platen, except at a given location, to transfer heat to the sheet (Fig. 7 Col. 6 lines 37-39 heating may be limited to selected parts of the mold); 
(h) removing the plastic sheet from the platen and drawing the plastic sheet over the form core platen (Fig. 5, abstract Col. 5 lines 3-4; Fig. 9 Steps G-J, Col. 8 lines 2-11). 
However, while Fritz discloses that the plastic sheets may be fused to protect printed graphics or an inmold decoration insert (Col. 7 lines 19-22), Fritz is silent regarding the method being used to protect electronic components embedded or attached directly to the plastic sheet.
Wojewnik discloses a method of thermoforming a printed circuit using a polymeric substrate comprise a thermoplastic (abstract Fig. 6  Col. 3 lines 38-41) having at least one sheet-mounted electronic component disposed thereon into a three-dimensional formed part by means of being placed in a thermoforming mold without compromising the functionality of the electronic component (Fig. 2 Col. 2 lines 39-48; Fig. 3 Col. 2 lines 51-56).
It would have been obvious to combine Fritz and Wojewnik whereby a method of forming a thermoformed object and draping it over a mold with registration at predetermined locations with maintaining an air gap with at least portions of the sheet such that the plastic sheet is into contact at limited parts of the sheet  and protecting printed graphic or decorations would also apply this method  to the thermoforming an article with a printed circuit having electrical conductors and connectors, as taught by Wojewnik.
One with ordinary skill would further understand the need to provide a protective air gap disposed around the component of Wojewnik with the air gap as between the form core as taught by Fritz. 
One would recognize the need to ensure, without functionality of the electronic component being compromised, accurate registration of the plastic sheet  that would be required to ensure registration of the component (or indicia) with the corresponding surfaces of the mold (Fritz, Col. 1 lines 58-61), and, while at the same time, securing a flat flexible surface with electronic component with the three-dimensional surface orientation and conforming to the shape of the contoured surface (Wojewnik, Col. 1 lines. 52-58).

Regarding Claim 22, Fritz discloses a method of forming a thermoformed object  (abs, sheet of thermoformable plastic material) by draping it over a mold by force of air pressure to form a molded part on cooling (claim 10), comprising the steps of: 
(a) registering a plastic sheet, (Fig. 9 Steps A and B; Col. 1 lines 17-19; lines 58-61)
(b) defining at least one predetermined location in an X-Y plane corresponding to that least one sheet mounted component relative a first platen in said step of registering ( Fig. 1 Col. 2 lines 65-67 Col. 4 lines 10-15 mold – 14 registration pins – 40l Col. 3 lines 13-15 upper platen – 16 includes recesses or cavities – 42 for receiving registration pins – 40 when the upper platen is lowered upon the lower platen...),
(c) aligning a cavity in a heating surface of the first platen over the at least one predetermined location (Fig. 1 Col. 3 lines 14-21 Upper platen 16 includes recesses or cavities – 42 for receiving registration pins – 40 when the upper platen is lowered upon the lower platen. A heating plate – 50 is located within the upper platen for heating the area of sheet – 12 of interest. Typically, the heating plate is of a length and width commensurate with the dimensions of cavity – 20).
(d) heating a heating surface in the first platen over the sheet to at least a deformation temperature of the plastic sheet (Col. 4 line 66-Col. 5 line 4);
(c) aligning the location on the sheet  (Col. 3 line 65- Col. 4 line 5 where downward force stabilizes sheet to preclude any movement not inhibited by registration pins and seals cavity) over at least one recess formed in the form core (Fig. 1 Col 2 line 65 – Col. 3 line 3)
(d) providing an air gap (Fig. 1, Col. 2  line 67 – Col. 3 line 3 cavity – 20; source – 22 of air or gas ...is in fluid communication with cavity – 20) the air gap as between the form core and sheet at the location (Col. 6 lines 13-16 low pressure environment on lower surface of the heating plate forces sheet downwardly toward the mold) 
(e) heating a platen over the sheet to at least a glass deformation temperature of the plastic sheet 
(g) forcing at least portions of the plastic sheet up and against the platen, so the plastic sheet is into contact with the heated platen to transfer heat to the sheet (Fig. 7 Col. 6 lines 37-39 heating may be limited to selected parts of the mold); while maintaining the air gap disposed around the at least one predetermined location the component (Col. 6 lines 13-16 low pressure environment on lower surface of the heating plate forces sheet downwardly toward the mold)
(h) removing the plastic sheet from the heating surface (Fig. 9 sheet is forced against the mold by applying air pressure and//or vacuum in Step F). 
(g) drawing the plastic sheet over the form core to thermoform the plastic sheet into a three-dimensional shape (Step 9 Step H  includes deep drawing of the sheet about the mold as a result of the air pressure and/or vacuum applied to conform the sheet with the contours of the mold...).

However, while Fritz discloses that the plastic sheets may be fused to protect printed graphics or an inmold decoration insert (Col. 7 lines 19-22), Fritz is silent regarding the method being used to protect electronic components embedded or attached directly to the plastic sheet 
Wojewnik discloses a method of thermoforming a printed circuit using a polymeric substrate comprise a thermoplastic (abstract Fig. 6  Col. 3 lines 38-41) having at least one sheet-mounted electronic component disposed thereon into a three-dimensional formed part by means of being placed in a thermoforming mold without compromising the functionality of the electronic component (Fig. 2 Col. 2 lines 39-48; Fig. 3 Col. 2 lines 51-56).
It would have been obvious to combine Fritz and Wojewnik whereby a method of forming a thermoformed object and draping it over a mold with registration at predetermined locations with maintaining an air gap with at least portions of the sheet such that the plastic sheet is into contact at limited parts of the sheet  and protecting printed graphic or decorations would also apply this method  to the thermoforming an article with a printed circuit having electrical conductors and connectors, as taught by Wojewnik.
One with ordinary skill would further understand the need to provide a protective air gap disposed around the component of Wojewnik with the air gap as between the form core as taught by Fritz. 
One would recognize the need to ensure, without functionality of the electronic component being compromised, accurate registration of the plastic sheet  that would be required to ensure registration of the component (or indicia) with the corresponding surfaces of the mold (Fritz, Col. 1 lines 58-61), and, while at the same time, securing a flat flexible surface with electronic component with the three-dimensional surface orientation and conforming to the shape of the contoured surface (Wojewnik, Col. 1 lines. 52-58).
Regarding Claims 25 and 28, the combination of Fritz and Wojewnik disclose all the limitations of Claims 20 and 22, respectively and Fritz further discloses whereby said step of registering comprises aligning complementary registration element on opposing surface of the first platen and a second platen (Fig. 1 Col. 4 lines 12-19 sheet .is mounted upon registration pins – 40 ..upper platen -16 is lowered upon lower platen -18 ..sheet -12 resting upon the lower platen will create a sealed compartment between the sheet and heating plate -50 and cavity – 20 beneath the sheet will be sealed..).
 
2.	Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fritz (US 6,257,866) and Wojewnik (US 6,032,357) as applied to Claims 20 and 22, respectively above, and further in view of Liao (US 2007/0069418) all references from IDS dated January 13, 2021.
Regarding Claims 21 and 23, the combination of Fritz and Wojewnik teach all the limitations of Claims 20 and 22, respectively, but do not disclose a step of laminating an electronic component onto a sheet via adhesive prior to said step (a) of registering
Liao teaches an invention with functional elements including electrical elements (abstract). Liao discloses an in-mold transfer film or foil that has a release layer (Fig. 2a paragraph [0024]).  A composite film with a functional element with two adhesive layers is laminated onto the release layer, which is required so that  one of the two adhesive layers adheres the composite film with the substrate (carrier layer) and the release layer (blanket) (Fig. 2a paragraph [0028] release layer – 22 carrier layer – 21 ). This can be done prior to a registration step (paragraph [0046]  
It would have been obvious to combine the combination of Fritz and Wojewnik with Liao such that the electronic components are laminated onto a sheet via an adhesive prior to the registration step. One would be motivated to do this step prior to registration because when a function element such as an electronic component is embedded  it produces a seamless integration , and conform to the shape of the object with a very appealing look (paragraph [0010]).

3.	Claim(s) 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fritz (US 6,257,866) and Wojewnik (US 6,032,357) both references from IDS dated January 13, 2021 as applied to Claims 20 and 22, respectively above, and further in view of Miyajima (US 6,048,483).
	Regarding Claims 24 and 27, the combination of Fritz and Wojewnik disclose all the limitations of Claims 20 and 22, respectively, but are silent as to placing a blanket between the plastic sheet and the heating surface prior to heating. 
	Miyajima discloses a  resin sealing method for packages with electronic components (abs) and further includes the step of a placing a blanket between the object to be molded (which can be a plastic sheet)  and the heating surface (Col. 2 lines 60-63 setting the molded article in the cavity recess with the transfer mold face containing the cavity recess of the transfer mold covered with a release film having required flexibility and heat resistance ) prior said step of heating   (Col. 6 lines 4-8 release film – 334 suitable  for sealing with a resin ...needs to resist heating temperatures of the transfer mold).
	It would have been obvious to incorporate Miyajima into the combination of Fritz and Wojewnik whereby a method of thermoforming a sheet of plastic material having at least one sheet -mounted component electronic disposed into a three-dimensional formed part, as disclosed by Fritz and Wojewnik would include a step of placing a blanket (or a release film) between the plastic sheet and heating surface prior to heating, which would be beneficial to protect electrical components against heat damage (Col. 7 lines 12-14).

4.	Claim(s) 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fritz (US 6,257,866) and Wojewnik (US 6,032,357)  as applied to Claims 20 and 22, respectively above, and further in view of Myers (US 4,239,727) ) all references from IDS dated January 13, 2021.
Regarding Claims 26 and 29, the combination of Fritz and Wojewnik disclose all the limitations of Claims 20 and 22, respectively, but are silent as to a step removing comprising providing a high pressure from a source of differential pressure.
Myers discloses that after a thermoformed object formed from thermoplastic sheet material (Col. 2 lines 9-10) is cooled and ready to be released, the mold members open and there is a rapid reversal of air pressure against the opposite sides of the sheet which is now a formed object (Fig. 7, Example 1 Col. 3 line66 – Col. 4 line 2 conduit for air blast – 8).  
It would have been obvious to have modified the combination of Fritz and Wojewnik to incorporate the teaching of Myers whereby a thermoformed object made from thermoplastic sheets is released by rapid reversal of air pressure (air blast). One with ordinary skill in the art would be motivated to use this method in order to assist in the ejection of a formed object from a female mold cavity (Col. 4 lines 1-2).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748